DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-13 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 October has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication JP 2003-080607 to Wadahara et al. cited in Information Disclosure Statement filed 2 August 2021 (herein Wadahara, see machine translation) in view of U.S. Pre-grant Publication 2020/0139651 to Guha cited in previous Office action (herein Guha).
Regarding claim 1, Wadahara teaches a preform comprising a plurality of reinforcing fabrics and a resin material (paragraph 0014) wherein the resin material is a thermoplastic resin (paragraph 0032) that can be a film (paragraph 0042) and the reinforcing fabrics can be woven fabrics (paragraph 0053) of carbon fiber (paragraph 0064).  Fig 1 of Wadahara shows a plurality of reinforcing fabrics interspersed with layers of resin material (paragraph 0028).  Wadahara teaches that the reinforcing fabrics are joined together via a stitch yarn (paragraph 0053).
Wadahara is silent as to the stitching yarn having an upper yarn and a lower yarn.
Guha teaches a fiber preform including a substrate, a fiber bundle having one or more types of reinforcing fibers, and a thread (abstract).  Guha teaches that the reinforcing fibers of the fiber bundles can be carbon fiber, glass fiber, aramid fiber or combinations thereof (paragraph 0049).  Guha also teaches that the fiber bundles can include thermoplastic matrix fibers (paragraph 0049).  Guha teaches that the amounts of the different reinforcing fibers in the fiber bundle can be varied (paragraph 0064) such that fiber bundles can be carbon fiber rich and carbon fiber depleted in the preform (paragraph 0097).  Guha teaches that the fiber bundle is sewn to the substrate via stitches of the thread (paragraph 0069).  Guha teaches that the thread can be a thermoplastic thread such as nylon or polyethylene or a non-melt material such as glass fiber, carbon fiber, aramid fiber, or metal wire (paragraph 0072) and is stitched using a conventional sewing machine head having a top thread and a lower thread (paragraph 0077).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stitching yarn of Wadahara to be the thread of Guha because it is recognized in the art as being suitable of the intended purpose, i.e. joining reinforcing carbon fibers with thermoplastic material in a preform.  See MPEP 2144.07.
Regarding claim 2, Wadahara and Guha teach all the limitations of claim 1 as discussed above.
As discussed above, Wadahara as modified according to Guha includes an upper and lower thread (paragraph 0077) that can be a metal wire (paragraph 0072).
Regarding claim 6, Wadahara and Guha teach all the limitations of claim 1 as discussed above.
Wadahara teaches that the resin material can be a polyamide (paragraph 0045).  
Regarding claim 7, Wadahara and Guha teach all the limitations of claim 1 as discussed above.
Fig 5 of Wadahara shows the stitching yarn 56 arranged in a linear orientation (paragraph 0058).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication JP 2003-080607 to Wadahara et al. cited in Information Disclosure Statement filed 2 August 2021 (herein Wadahara, see machine translation) in view of U.S. Pre-grant Publication 2020/0139651 to Guha cited in previous Office action (herein Guha) as applied to claim 2 above and evidenced by Handbook of Plastics Joining A Practical Guide by Troughton cited in previous Office action (herein Troughton).
Regarding claim 3, Wadahara and Guha teach all the limitations of claim 2 as discussed above.
Pages 105-106 of Troughton show that using resistive heating of a conductive implant such as a metal wire to soften/melt a carbon fiber reinforced thermoplastic laminate is well known in the art.  Therefore, while Guha is silent as to what happens when an electric current is applied to the thread, one of ordinary skill in the art would recognize that the joule heating that occurs in the thread would increase the temperature of the preform and that an increased temperature would result in a softening of the thermoplastic matrix fibers in the fiber bundle.  Such a softening would inherently result in the preform bending.
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication JP 2003-080607 to Wadahara et al. cited in Information Disclosure Statement filed 2 August 2021 (herein Wadahara, see machine translation) in view of U.S. Pre-grant Publication 2020/0139651 to Guha cited in previous Office action (herein Guha) as applied to claims 1 and 2 above and in further view of U.S. Pre-grant Publication 2010/0021682 to Liang et al. cited in previous Office action (herein Liang).
Regarding claim 4, Wadahara and Guha teach all the limitations of claim 2 as discussed above.
While Guha teaches that the thread can be a metal wire (paragraph 0097), Guha is silent as to exactly what type of metal wire.
Liang teaches a method for making a composite sheet comprising at least one sheet of woven or non-woven fibers and plurality of stitches of thermally conductive fiber through the at least one sheet in the Z-direction (abstract).  Liang teaches that the thermally conductive fiber can be metallic wires such as copper, aluminum, or silver (paragraph 0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal wire of Guha to be copper, aluminum, or silver as taught by Liang because they are recognized in the art as suitable for the intended purpose.  See MPEP 2144.07.
Regarding claim 5, Wadahara and Guha teach all the limitations of claim 1 as discussed above.
Guha teaches that the thread can be a thermoplastic thread such as polyethylene as well as a non-melt material such as glass fiber, aramid, or metal wire (paragraph 0072) and that the top and bottom threads can be any of these species (paragraph 0097).  Examiner notes that Guha does not require that the top and bottom threads be the same material such that the top thread can be polyethylene, glass fiber, or aramid while the bottom thread is a metal wire.
 Guha is silent as to exactly what type of metal wire.
Liang teaches a method for making a composite sheet comprising at least one sheet of woven or non-woven fibers and plurality of stitches of thermally conductive fiber through the at least one sheet in the Z-direction (abstract).  Liang teaches that the thermally conductive fiber can be metallic wires such as copper, aluminum, or silver (paragraph 0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal wire of Guha to be copper, aluminum, or silver as taught by Liang because they are recognized in the art as suitable for the intended purpose.  See MPEP 2144.07.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication JP 2003-080607 to Wadahara et al. cited in Information Disclosure Statement filed 2 August 2021 (herein Wadahara, see machine translation) in view of U.S. Pre-grant Publication 2020/0139651 to Guha cited in previous Office action (herein Guha) as applied to claim 1 above and in further view of U.S. Pre-grant Publication 2018/0079165 to Nagasaka et al. cited in previous Office action (herein Nagasaka).
Regarding claim 8, Wadahara and Guha teach all the limitations of claim 1 as discussed above.
Wadahara is silent as to the resin material being polycarbonate.
Nagasaka teaches a carbon fiber reinforced laminated body (abstract) having a resin sheet between two fiber-reinforced resin sheets (paragraph 0013).  Nagasaka teaches that the fiber-reinforced sheets is a prepreg sheet containing reinforcing fibers and a matrix resin (paragraph 0038) wherein the matrix resin can be polycarbonate (paragraph 0042) formed from a film (paragraph 0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resin material of Wadahara to be polycarbonate as taught by Nagasaka because it is recognized in the art as suitable for the intended purpose.  See MPEP 2144.07.
Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication JP 2003-080607 to Wadahara et al. cited in Information Disclosure Statement filed 2 August 2021 (herein Wadahara, see machine translation) in view of U.S. Pre-grant Publication 2020/0139651 to Guha cited in previous Office action (herein Guha) as applied to claim 1 above and in further view of U.S. Pre-grant Publication 2017/0028601 to Soni et al. cited in previous Office action (herein Soni).
Regarding claims 9-11, Wadahara and Guha teach all the limitations of claim 1 as discussed above.
Guha teaches that the thread can be a thermoplastic thread such as polyethylene as well as a non-melt material such as glass fiber, aramid, or metal wire (paragraph 0072) and that the top and bottom threads can be any of these species (paragraph 0097).  Examiner notes that Guha does not require that the top and bottom threads be the same material such that the top thread can be polyethylene, glass fiber, or aramid while the bottom thread is a metal wire.
Guha is silent as to the top or bottom thread comprising two or more strands of yard twisted together.
Soni teaches a method for forming a composite preform from a comingled yarn containing thermoplastic resin filaments and reinforcing filaments (abstract).  Soni teaches that the comingled yarn is attached to a carrier (paragraph 0036) via a separate fixing thread (paragraph 0038) that can be thermoplastic resin filaments, reinforcing filaments, or a combination of the two depending on what is needed in a particular area of the preform (paragraph 0043), i.e. a fixing thread can contain multiple filaments of differing materials.  Examiner notes that a fixing thread containing two or more filaments would necessarily meet the claimed requirement of being twisted together because two or more filaments not twisted together would constitute two or more disparate fixing threads and not a single fixing thread containing multiple filaments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thread of Guha to be the multi-filament thread taught by Soni because it is recognized in the art as suitable for the intended purpose.  See MPEP 2144.07.  
As discussed above, Examiner notes that Guha teaches that the threads can be the same material or different, and Soni teaches that the filaments in the thread can be the same or different.  Therefore, the claimed configurations are taught by Guha as modified according to Soni.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication JP 2003-080607 to Wadahara et al. cited in Information Disclosure Statement filed 2 August 2021 (herein Wadahara, see machine translation) in view of U.S. Pre-grant Publication 2020/0139651 to Guha cited in previous Office action (herein Guha) and U.S. Pre-grant Publication 2017/0028601 to Soni et al. cited in previous Office action (herein Soni) as applied to claim 11 above and in further view of Handbook of Plastics Joining A Practical Guide by Troughton cited in previous Office action (herein Troughton).
Regarding claim 12, Wadahara, Guha, and Soni teach all the limitations of claim 11 as discussed above.
As discussed above, Guha teaches that the thread can be a thermoplastic thread such as polyethylene as well as a non-melt material such as glass fiber, aramid, or metal wire (paragraph 0072), and Guha as modified according to Soni teaches a thread that can have aramid and metal filaments.
Guha is silent as to the metal being stainless steel.
Troughton teaches that stainless steel metal wires can be used as implants in carbon fiber reinforced thermoplastic laminates to facilitate the welding of said laminates (page 105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal wire of Guha to be stainless steel as taught by Troughton because it would minimize the potential for galvanic corrosion (page 105, right column).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication JP 2003-080607 to Wadahara et al. cited in Information Disclosure Statement filed 2 August 2021 (herein Wadahara, see machine translation) in view of U.S. Pre-grant Publication 2020/0139651 to Guha cited in previous Office action (herein Guha) as applied to claim 1 above and in further view of U.S. Pre-grant Publication 2017/0028601 to Soni et al. cited in previous Office action (herein Soni) and Handbook of Plastics Joining A Practical Guide by Troughton cited in previous Office action (herein Troughton).
Regarding claim 13, Wadahara and Guha teach all the limitations of claim 1 as discussed above.
Guha teaches that the thread can be a thermoplastic thread such as polyethylene as well as a non-melt material such as glass fiber, aramid, or metal wire (paragraph 0072) and that the top and bottom threads can be any of these species (paragraph 0097).  Examiner notes that Guha does not require that the top and bottom threads be the same material such that the top thread can be polyethylene, glass fiber, or aramid while the bottom thread is a metal wire.
Guha is silent as to the top or bottom thread comprising two or more strands of yard twisted together and as to the metal wire being stainless steel.
Regarding the top or bottom thread comprising two or more strands of yard twisted together, Soni teaches a method for forming a composite preform from a comingled yarn containing thermoplastic resin filaments and reinforcing filaments (abstract).  Soni teaches that the comingled yarn is attached to a carrier (paragraph 0036) via a separate fixing thread (paragraph 0038) that can be thermoplastic resin filaments, reinforcing filaments, or a combination of the two depending on what is needed in a particular area of the preform (paragraph 0043), i.e. a fixing thread can contain multiple filaments of differing materials.  Examiner notes that a fixing thread containing two or more filaments would necessarily meet the claimed requirement of being twisted together because two or more filaments not twisted together would constitute two or more disparate fixing threads and not a single fixing thread containing multiple filaments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thread of Guha to be the multi-filament thread taught by Soni because it is recognized in the art as suitable for the intended purpose.  See MPEP 2144.07.  
As discussed above, Examiner notes that Guha teaches that the threads can be the same material or different, and Soni teaches that the filaments in the thread can be the same or different.  Therefore, the claimed configurations are taught by Guha as modified according to Soni.
Regarding the metal wire being stainless steel, Troughton teaches that stainless steel metal wires can be used as implants in carbon fiber reinforced thermoplastic laminates to facilitate the welding of said laminates (page 105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal wire of Guha to be stainless steel as taught by Troughton because it would minimize the potential for galvanic corrosion (page 105, right column).
Response to Amendment
In view of Applicant’s amendments filed 31 October 2022, previous rejections of claims 1-13 are hereby withdrawn.  New grounds of rejection are set forth above.
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783